People v Quezada (2017 NY Slip Op 00440)





People v Quezada


2017 NY Slip Op 00440


Decided on January 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2017

Sweeny, J.P., Renwick, Andrias, Kahn, Gesmer, JJ.


2845 2891/14

[*1]The People of the State of New York, Respondent,
vJose Quezada, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Mitchell J. Briskey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Casey Lee of counsel), for respondent.

Judgment, Supreme Court, New York County (Ann M. Donnelly, J.), rendered May 19, 2015, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of two to four years, unanimously affirmed.
The court correctly declined to submit any lesser included offense not requiring value in excess of $1,000, because there was no reasonable view of the evidence, viewed most favorably to defendant, that the total value of the merchandise he stole failed to satisfy that threshold. The total value of the stolen property was established by way of a document from the store's cash register reflecting the prices of the stolen items on the day of the crime. Neither trial counsel's assertion that the jury might "feel" that the value was lower, nor defendant's speculative claim, made for the first time on appeal, that some of the goods might have been on sale, constitutes the necessary reasonable view of the evidence to warrant submission of a lesser included offense (see People v Gonzalez, 92 AD3d 510 [1st Dept 2012], lv denied 18 NY3d 994 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 24, 2017
CLERK